            Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 1 of 28




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 GEORGE LEE, on behalf of himself and all
 others similarly situated,                        Case No. 20-9809
                                Plaintiff,         COMPLAINT
                        v.                         DEMAND FOR JURY TRIAL
 CANADA GOOSE US, INC.,

                                Defendant.


                                             COMPLAINT

       Plaintiff George Lee (“Plaintiff” or “Lee”), individually and on behalf of other similarly

situated individuals, by and through his counsel, hereby files this Class Action Complaint for

equitable relief and damages against Defendant Canada Goose US, Inc. (“Canada Goose” or

“Defendant”) regarding deceptive labeling representations related to the humane treatment of the

coyotes used in its fur products (the “Products,” as further defined below). Plaintiff Lee alleges

the following based upon information, belief, and the investigation of his counsel:

                                        INTRODUCTION

       1.      The accuracy of animal welfare claims is material to consumers, a majority of

whom wish to avoid products of animal cruelty but lack technical knowledge regarding fur

industry practices and the enforcement of animal welfare standards.

       2.      As a result, demand has increased for clothing products that provide assurances

about how they are produced and sourced, including fur products claiming to be ethically and

sustainably sourced. Consumers, as Canada Goose knows, are willing to pay more for products

labeled and marketed in this way than they are willing to pay for competing products that do not

provide such assurances.

                                                -1-
                                             COMPLAINT
            Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 2 of 28




       3.      Canada Goose produces, markets, and distributes clothing products, many of which

contain fur trim. Defendant advertises and markets these products as being ethically and

sustainably sourced in accordance with humane trapping standards. Canada Goose bolsters these

representations with the claim that its fur suppliers are “strictly regulated by state, provincial and

federal standards.”

       4.      Contrary to its representations, Canada Goose allows for the purchase of fur from

trappers that operate in jurisdictions that have no laws or regulations regarding the methods of

slaughtering trapped animals or the types of traps that may be used. In reality, Canada Goose’s

suppliers use cruel methods that cause strangulation and broken bones to coyotes and other animals

who are inadvertently trapped and discarded. Reasonable consumers would not perceive these

methods as “ethical,” “sustainable,” or “humane.”

       5.      In sum, Defendant is deceiving consumers into believing that the Products are

ethically and sustainably sourced and that it requires “strictly regulated” humane trapping practices

within its supply chain.

       6.      No reasonable consumer who sees Canada Goose’s representations would expect

such sourcing to include trappers that use inhumane methods and that are not subject to any animal

welfare regulations and/or enforcement.

       7.      By deceiving consumers about the source of its Products, Canada Goose is able to

sell a greater volume of the Products, to charge higher prices for the Products, and to take market

share away from competing products, thereby increasing its own sales and profits.

       8.      Because Defendant’s labeling and advertising of the Products tend to mislead and

are materially deceptive about the true nature, quality, source, and traceability of the Products,

Plaintiff Lee brings this deceptive advertising case on behalf of himself and all others similarly

                                              -2-
                                           COMPLAINT
             Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 3 of 28




situated, and seeks monetary and injunctive relief, including an order to halt Defendant’s false

marketing, labeling, and sale of the Products.

                                    FACT ALLEGATIONS

       9.       Plaintiff Lee brings this suit against Canada Goose based on misrepresentations

about the ethical, sustainable, and humane sourcing of its fur products from “strictly regulated”

trappers, when in fact Canada Goose sources from trappers that use inhumane methods in

jurisdictions with little or no fur-related animal welfare regulation or enforcement.

       10.      Canada Goose’s Product marketing and labeling representations are false and

deceptive because they allow for the sourcing of fur from jurisdictions that have no regulations

regarding the methods of slaughtering trapped animals or the types of traps that may be used, and

because Canada Goose’s suppliers’ trapping methods are inhumane.

       11.      Canada Goose knows that American consumers increasingly and consciously seek

out and will pay more for ethical or sustainable clothing products that meet strict animal welfare

standards.

       12.      Accordingly, Canada Goose cultivates an image of the Products as a humane

alternative for consumers who wish to avoid fur products that are sourced using inhumane,

unsustainable, and unethical trapping practices.

   A. Canada Goose’s Fur Suppliers are Not “Strictly Regulated”—They Operate in
      Jurisdictions that Have No Animal Welfare Regulations Regarding Fur Trapping and
      Slaughter Methods.

       13.      Canada Goose capitalizes on consumers’ knowledge gap regarding fur industry

practices by misrepresenting the treatment of the coyotes in its supply chain, including statements

made on its Product labels that emphasize the company’s “ethical, responsible, and sustainable




                                             -3-
                                          COMPLAINT
            Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 4 of 28




sourcing and use of real fur” and claim that its fur suppliers are “strictly regulated by state,

provincial and federal standards.”

Figure 1:




       14.     Canada Goose makes specific representations about the “ethical” sourcing of its fur

on a paper hang tag attached to the Products, which contains the following statements, as shown

in Figure 1 above:

                                            -4-
                                         COMPLAINT
          Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 5 of 28




             •   “The Canada Goose Fur Transparency StandardTM is our commitment to support

                 the ethical, responsible, and sustainable sourcing and use of real fur”;

             •   The first traceability program to cover the wild habitat, it ensures that all fur sourced

                 by Canada Goose is in accordance with the Agreement of International Humane

                 Trapping Standards (AIHTS) in Canada and the Best Managed Practices (BMP) in

                 the United States, and is fully traceable throughout the supply chain”;

             •   “The standard certifies that we never purchase fur from fur farms, never use fur

                 from endangered animals, and only purchase fur from licensed North American

                 trappers strictly regulated by state, provincial and federal standards.”

       15.       Canada Goose’s labeling representations regarding fur are designed to, and do, lead

consumers to believe that Canada Goose fur suppliers are subject to strict regulations that prevent

the infliction of extreme pain or distress on animals trapped for its fur products.

       16.       While Canada Goose’s public representations lead reasonable consumers to believe

that the company exclusively uses fur from humanely treated and slaughtered animals, those with

knowledge and information not readily available to average consumers can determine that Canada

Goose allows for the purchase of fur from inhumane sources.

       17.       In fact, Canada Goose allows for sourcing from trappers that operate in jurisdictions

that have no regulations regarding the methods of slaughtering trapped animals or the types of

traps that may be used.

       18.       Canada Goose fails to prohibit the use of inhumane snares that cause death by

strangulation and cruel leghold traps that have been banned in dozens of countries and several U.S.




                                                -5-
                                             COMPLAINT
            Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 6 of 28




states; these methods commonly result in leg fractures, tendon and ligament damage, lost claws,

broken teeth, lacerations, dislocated joints, swelling, and prolonged psychological distress.1

        19.      Canada Goose assures consumers that it ensures the ethical sourcing of fur by

reference to its exclusive use of U.S. and Canadian trappers that are “strictly regulated by state,

provincial, and federal standards.”2 However, there are no U.S. federal laws or regulations that

require the humane treatment of coyotes trapped for fur.3

        20.      Moreover, the Associate of Fish and Wildlife Agencies has reported that over 75%

of U.S. states do not regulate slaughter methods in fur trapping at all and a majority of U.S. states

do not prohibit any specific types of traps, no matter how cruel.4 Canada Goose has provided no

indication that furs from these states are prohibited from its supply chain.

        21.      Furthermore, Canada Goose’s statements that it only uses “licensed” fur trappers

are designed to give consumers a sense of assurance about trappers’ practices. In reality, according

to the North American Fur Industry Communications group (“NAFIC”), such licensing is simply

a matter of taking a training course on conservation and trapping systems, and then purchasing the

license.5

        22.      As to the actual administration of the animal welfare standards that exist in some

jurisdictions, enforcement bodies struggle to fulfill their mandates. According to information

obtained from the province of British Columbia by the Association for the Protection of Fur-


    1
       See e.g., John A. Shivik et al., Initial Comparison: Jaws, Cables, and cage-traps to Capture Coyotes, Nat’l
Wildlife Research Ctr., 1379 (2005), https://naldc.nal.usda.gov/download/36306/PDF; see also, Graziella Iossa et al.,
Mammal trapping: A review of animal welfare standards of killing and restraining traps, Animal Welfare 16, 3 (Aug.
2007), https://www.researchgate.net/publication/228668169.
     2
       See Figure 1, supra.
     3
       See Dena M. Jones & Sheila Hughes Rodriguez, Restricting the Use of Animal Traps in the United States: An
Overview of Laws and Strategy, 9 Animal Law 136, 151 (2003).
     4
       Id.
     5
       How Fur is Produced: Trapping, Truth About Fur, http:///www.truthaboutfur.com/en/becoming-a-trapper (last
visited Nov. 19, 2020).

                                                    -6-
                                                 COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 7 of 28




Bearing Animals (“APFBA”), as of 2013, the almost 950,000 square kilometers of British

Columbia were covered by fewer than 90 British Columbia Conservation Officers, or one officer

per 11,000 square kilometers.6

B. Canada Goose’s Claims About the “Ethical” and “Sustainable” Sourcing of Its Fur
   Products are False and Misleading Because Its Standards Are Insufficient to Ensure
   Humane Trapping Practices.

        23.      The paper hang tag attached to the Products states that Canada Goose ensures that

all sourced fur complies with AIHTS and BMP standards. However, even if Canada Goose did

ensure compliance with AIHTS and BMP standards, as Canada Goose suggests, its representations

would still be misleading, as these standards themselves authorize inhumane trapping practices

that reasonable consumers would perceive as neglectful and unduly harmful—not as “ethical,”

“sustainable,” or “humane.”

        24.      The specific language of AIHTS, which applies to Canadian trapping, explicitly

allows for up to 20% of animals tested in traps to demonstrate both physical and behavioral

indicators of poor welfare—i.e., pain, injury, or suffering.7 In the United States, the voluntary BMP

guidelines allow for up to 30% of animals to be subjected to similar cruelty and suffering.8

        25.      Furthermore, both the AIHTS and the BMP allow for the use of leg-hold traps (see

Figure 2 below) that are considered inhumane and have been banned in 57 countries.9 Multiple



    6
       Screenshot of The Association for the Protection of Fur-Bearing Animals Website from Jan. 13, 2019,
WaybackMachine, https://web.archive.org/web/20190113221052/http://thefurbearers.com/the-issues/trapping/what-
is-wrong-with-trapping.
     7
       Agreement on international humane trapping standards between the European Community, Canada, and the
Russian Federation (AIHTS), Official J. of the European Cmty. §§ 2.3.1 – 2.3.2, 2.4, https://fur.ca/wp-
content/uploads/2015/09/AIHTS-Copy-of-Agreement.pdf (last visited Nov. 19, 2020).
     8
       Michigan Trapper Education Manual: A Guide for Trappers in Michigan, Mich. Dep’t of Natural Res., 44-47,
https://www.michigan.gov/documents/dnr/MI_Trapper_Education_Manual_82307_206561_7.pdf (last visited Nov.
19, 2020).
     9
       Laws on Leg-Hold Animal Traps Around the World, The Law Library of Congress Global Legal Research Ctr.
(Aug. 2016), https://www.loc.gov/law/help/leg-hold-traps/leg-hold-traps.pdf.

                                                  -7-
                                               COMPLAINT
            Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 8 of 28




U.S. states have also banned leghold traps for recreational or commercial purposes, including

California, Colorado, Florida, Massachusetts, New Jersey, Rhode Island, and Washington.10 Major

veterinary associations, including the American Animal Hospital Association11 and the American

Veterinary Medical Association, 12 oppose the use of leg-hold traps that are permitted under

Canada Goose’s standard. The National Animal Care & Control association “strongly opposes the

use of traps that capture the animal by the leg” noting that “leg hold traps … can cause significant

harm and even death to an animal in a cruel and inhumane manner.”13

Figure 2:




                                                                                        14




    10
        2017 Trapping Report, Born Free USA, (Sept. 21, 2017), https://a9354ca433cea7ae96304b2a57fdc8a0.ssl.cf1
.rackcdn.com/BornFreeUSA-2017-Trapping-Report-f.pdf.
     11
         Position Statements and Endorsements: Leghold Traps, Am. Animal Hosp. Ass’n, https://www.aaha.org/about-
aaha/aaha-position-statements/leghold-traps/ (last visited Nov. 19, 2020).
     12
          AVMA Policies: Trapping and Steel-jawed Leghold Traps, Am. Veterinary Med. Ass’n,
https://www.avma.org/KB/Policies/Pages/Trapping-and-Steel-jawed-Leghold-Traps.aspx (last visited Nov. 19,
2020).
     13
         NACA Guidelines, Nat’l Animal Care & Control Ass’n, 7 (Sept. 3, 2014), https://cdn.ymaws.com/nacanet.site-
ym.com/resource/resmgr/Docs/NACA_Guidelines.pdf.
     14
         Learn to trap coyotes March 30, 31, Carolina Sportsman, https://www.carolinasportsman.com/hunting/other-
hunting/learn-to-trap-coyotes-march-30-31/ (last visited Nov. 19, 2020).

                                                   -8-
                                                COMPLAINT
            Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 9 of 28




        26.      Even if all the trappers in Canada Goose’s supply chain exceed the AIHTS and

BMP standards by solely using padded or offset leghold traps, the fur used in Canada Goose

products could not reasonably be considered “ethical” or “sustainable.”15 Both padded and offset

leghold traps are banned for fur trapping in countless jurisdictions (as set forth above) because

they, too, cause severe distress and injuries to animals. For example, one study conducted by the

USDA APHIS National Wildlife Research Center (“NWRC”) found that the use of padded leghold

traps on coyotes resulted in bone fractures in 15-25% of trapped coyotes, and found tendon and

ligament damage in up to 20% of cases.16 Another NWRC study found that only four percent of

coyotes caught in padded leghold traps suffered no injury, and recorded injuries included lost

claws, severely broken teeth (likely from desperate attempts to bite off the traps), lacerations,

dislocated joints, swelling, and “severe joint hemorrhage.”17

        27.      Other peer-reviewed studies have demonstrated that animals experience prolonged

psychological distress when trapped, even in the absence of major physical injuries. 18 These

studies have documented how psychological distress and physical injuries characterized as

“minor” (e.g., lost claws) can actually have lethal long-term effects for non-target animals who are

released after trapping. Nevertheless, these cruel traps are widely used in the U.S. and Canada,

including by trappers who abide by the standards cited by Canada Goose.19

        28.      Coyotes are also captured and killed with snares—metal nooses designed to tighten

around a coyote’s neck and kill the animal by strangulation. Killing snares are considered


     15
        See Certified Traps – AIHTS Implementation in Canada, Fur Inst. Of Can. (Aug. 1, 2018), https://fur.ca/wp-
content/uploads/2020/01/Certified-Traps-List-FIC-Aout-1-2019-Eng-8-X-14-MOD.pdf (stating that the use of
AIHTS certified offset and padded traps is “not yet mandatory”).
     16
        Glen H. Olsen, Injuries to Coyotes in Padded and Unpadded Steel Foothold Traps, Nat’l Wildlife Research
Ctr., 219-223 (1986), https://nwrc.contentdm.oclc.org/digital/api/collection/p16473coll8/id/31858/download.
     17
        See supra note 1.
     18
        Id.
     19
        Id.

                                                   -9-
                                                COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 10 of 28




inhumane by wildlife biologists, veterinarians, and animal welfare experts, and have been banned

in several countries, including the U.K., and in multiple U.S. states. 20 Snares are still used,

however, in all Canadian provinces and across the U.S.

         29.      Although the AIHTS is silent on snares, it does require that for coyotes, devices

designed to kill must render the animal irreversibly unconscious within 300 seconds, which means

coyotes could be left to suffer, fully conscious and struggling for breath, for up to five minutes.21

Even under the extremely low AIHTS standard for killing devices, snares fall short. A 2015 review

of scientific information related to the humaneness of killing neck snares used to capture coyotes

concluded that all neck snares studied were inadequate to consistently render canids unconscious.22

In a study by the Federal Provincial Committee for Humane Trapping (“FPCHT”), researchers

found that many canids were still alive when found—some more than 12 hours after being

snared—and that in most cases, the animals did not die within 300 seconds.23 Another test with

canids noted the difficulty of consistently capturing animals around the neck, and found that only

two out of seven animals tested lost consciousness within 300 seconds.24

         30.      Coyotes caught in killing neck snares who do not die are reported to suffer painful

injuries that are similar to or worse than those suffered by coyotes caught in leghold traps. 25

Coyotes may chew through the snare cable if the device does not tighten sufficiently to cause


    20
        Born Free USA, supra note 10.
    21
        See supra note 7.
     22
        Gilbert Proulx et al., Humaneness and Selectivity of Killing Neck Snares Used to Capture Canids in Canada:
A       Review,     Can.       Wildlife     Biology     &      Mgmt.       4,     55    -      65     (Jan.     2015),
https://www.researchgate.net/publication/272151929.
     23
        Federal-Provincial Committee for Humane Trapping, Report of the Federal Provincial Committee for Humane
Trapping, Fed.-Provincial Wildlife Conference, Can. Wildlife Serv. (1981).
     24
        Gilbert Proulx et al., Assessment of Power Snares to Effectively Kill Red Fox, Wildlife Soc’y Bulletin 18, 27-
30 (Spring 1990), http://www.jstor.org/stable/3782303?origin=JSTOR-pdf.
     25
        Gilbert Proulx & Dwight Rodtka, Steel-Jawed Leghold Traps and Killing Neck Snares: Similar Injuries
Command Change to Agreement on International Humane Trapping Standards. J. of Applied Animal Welfare Sci.
20(2), (Feb. 2017), https://www.ncbi.nlm.nih.gov/pubmed/28375756.

                                                     -10-
                                                  COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 11 of 28




death, or if they are snared on another body part. There are multiple reports of escaped canids

sighted with tightened snare loops around their necks and other limbs.26

         31.     The troubling injuries documented of coyotes caught in snares but not killed are

compounded by the fact that killing devices may be left unchecked for days or even weeks at a

time, leaving injured animals to suffer and die slowly from injuries, exposure, exhaustion,

dehydration, or starvation. Killing snares may be left unchecked for up to 72 hours in

Saskatchewan (depending on proximity to urban areas),27 and 14 days in British Columbia;28 in

Alberta and Quebec, there are no legally required checking times for killing snare devices.

         32.     Moreover, in multiple studies on the use of leghold traps and snares, animals other

than coyotes have been caught, including not only wild animals but also pets, with up to 67% of

animals caught not being the target species. 29 Thus, trapping methods used by Canada Goose

suppliers cause completely unnecessary suffering and death for countless animals and are not

“ethical” or “sustainable.”

         33.     Canada Goose knows that American consumers increasingly and consciously seek

out, and will pay more for, animal products marketed as “ethically” and “sustainably” sourced.

Canada Goose capitalizes on consumers’ knowledge gap regarding fur industry practices by

misrepresenting the treatment of the coyotes in its supply chain, including statements made on its

Product labels emphasizing the company’s “ethical, responsible, and sustainable sourcing and use

of real fur” and claims that its fur suppliers are “strictly regulated by state, provincial and federal



    26
       Proulx et al., supra note 24.
    27
       The Wildlife Regulations, W-13.1 RRS § 24(3) (1981).
    28
       Wildlife Act Commercial Activities Regulation, 338/82 BC Reg, § 3.05(1)(c) (1982).
    29
       Welfare Implications of Leghold Trap Use in Conservation and Research, Am. Veterinary Med. Ass’n (Apr.
30,      2008),        https://www.avma.org/resources-tools/literature-reviews/welfare-implications-leghold-trap-use-
conservation-and-research.

                                                    -11-
                                                 COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 12 of 28




standards.”

        34.      In sum, Defendant is making representations about its fur trapping supply chain

that are designed to sell apparel but do not match actual practice.

C. Canada Goose’s Claims are Material and Misleading to Consumers.

        35.      Canada Goose’s representations are false and materially misleading to consumers.

        36.      Canada Goose itself acknowledges that “[t]oday’s consumers want to know more

about the sustainability of fur and animal welfare and demand more transparency to make informed

purchasing decisions.”30

        37.      Market surveys consistently demonstrate significant consumer concern about the

treatment of animals used in consumer products.31

        38.      For example, one survey demonstrated that over 75% of consumers were willing to

pay more for animal products from humanely treated animals.32



     30
        Sustainably Sourced, Canada Goose, https://www.canadagoose.com/us/en/sustainability/how/sustainably-
sourced.html (last visited Nov. 19, 2020).
     31
        The Hartman Grp., Animal Welfare: Consumers Want Transparency, Forbes (Sept. 11, 2015, 4:13 PM),
https://www.forbes.com/sites/thehartmangroup/2015/09/11/animal-welfare-consumers-want-
transparency/?sh=239edef2169d.; furfashion, FUR TODAY, LEATHER TOMORROW? FASHION’S UNNATURAL
SELECTION, Fur & Fashion (Nov. 22, 2019), https://www.wearefur.com/fur-today-leather-tomorrow-fashions-
unnatural-selection/ (“The BFTA also found people aged 18-24 are more likely to buy natural fur if it comes from
ethical sources compared to all other age groups.”); Consumer Perceptions of Farm Animal Welfare, Animal Welfare
Inst.,           https://awionline.org/sites/default/files/uploads/documents/fa-consumer_perceptionsoffarmwelfare_-
112511.pdf (last visited Nov. 19, 2020); see also Sarah Schmidt, Animal Welfare an Increasing Concern for
Consumers, Mkt. Research (Apr. 26, 2017), https://blog.marketresearch.com/animal-welfare-an-increasing-concern-
for-consumers; see also Mario Abad, The 3 Reasons Several Luxury Brands are Saying No to Real Fur, Forbes (Mar.
27, 2018, 4:47 PM), https://www.forbes.com/sites/marioabad/2018/03/27/sustainable-luxury-brands-anti-fur-faux-
fashion/#2680bced6177.
     32
        Consumer Reports National Research Center, Natural Food Labels Survey 4 (2015); American Humane
Association,      Humane         Heartland       Farm        Animal     Welfare     Survey    6,     10    (2013),
https://www.americanhumane.org/app/uploads/2013/08/humane-heartland-farm-animals-survey-results.pdf;
Consumer Perceptions of Farm Animal Welfare 9-10, Animal Welfare Institute (Feb. 2019),
https://awionline.org/sites/default/files/uploads/documents/fa-consumer_perceptionsoffarmwelfare_-112511.pdf;
Survey shows U.S. chicken consumption remains strong, Refrigerated & Frozen Foods (July 24, 2018),
https://www.refrigeratedfrozenfood.com/articles/95292-survey-shows-us-chicken-consumption-remains-strong; Am.
Humane       Certified,    2014     Humane       Heartland      Farm    Animal     Welfare   Survey    3,  (2014),
https://www.americanhumane.org/app/uploads/2016/08/2014-humane-heartland-farm-survey.pdf; C. Victor Spain et

                                                   -12-
                                                COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 13 of 28




        39.      Surveys have also specifically demonstrated that animal welfare is one of the most

important factors in whether animal products are considered by consumers to be “ethically

produced.”33

        40.      The Federal Trade Commission (“FTC”) has acknowledged that the term

“sustainable” can be “interpreted to imply certain specific environmental benefits” and has

“admonished” companies not to use unqualified claims such as “sustainable,” due to the FTC’s

determination that it is “highly unlikely that they can substantiate all reasonable interpretations of

these claims.”34

        41.      Consumer perception research further demonstrates that general sustainability

claims such as “sustainably produced” are perceived by consumers as “umbrella terms” that

convey numerous materially beneficial attributes such as “produced according to higher animal

welfare standards.”35

        42.      Consumer perception studies have further found that consumers believe the

methods used by Canada Goose’s suppliers are inhumane.




al., Are They Buying It? United States Consumers’ Changing Attitudes toward More Humanely Raised Meat, Eggs,
and Dairy, 8 Animals J. 128 (2018).
     33
        See e.g., Ethical Food: A Research Report On The Ethical Claims That Matter Most To Food Shoppers And
How Ethical Concerns Influence Food Purchases, Context Marketing (Mar. 2010), https://faunalytics.org/wp-
content/uploads/2015/05/Citation1307.pdf; see also 74% OF CONSUMERS LIST ANIMAL WELFARE AMONG THE
TOP FACTORS WHICH MAKE A FOOD BRAND ETHICAL, Mintel (July 28, 2015), https://www.mintel.com/press-
centre/food-and-drink/74-of-consumers-list-animal-welfare-among-the-top-factors-which-make-a-food-brand-
ethical (“[T]hree quarters (74%) [of consumers] say that meat coming from animals which are looked after well is
among the top issues that make a food company ethical.”). Additionally, the National Advertising Division of the
Better Business Bureau has found that “ethically raised” claims are deceptive when the treatment of animals used in
the marketed products does not exceed industry standards. Animal Welfare Institute v. Clemens Food Group, LLC,
NAD 6305: Hatfield Pork Products (Aug. 19, 2019).
     34
        FTC Sends Warning Letters to Companies Regarding Diamond Ad Disclosures, Federal Trade Commission
(Apr. 2, 2019), https://www.ftc.gov/news-events/press-releases/2019/03/ftc-sends-warning-letters-companies-
regarding-diamond-ad.
     35
        Katrin Zander & Yvonne Feucht, Consumers’ Willingness to Pay for Sustainable Seafood Made in Europe, 30
J. Int’l Food & Agribusiness Marketing 251 (Dec. 22, 2017).

                                                   -13-
                                                COMPLAINT
          Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 14 of 28




        43.    For example, one consumer perception study conducted for the International

Association of Fish and Wildlife Agencies found that “in all of the focus groups, the general sense”

was that “leg-hold and foothold traps, the most widely identified traps, were inhumane.”36

D. Canada Goose Has Knowledge of Its Supply Chain and Is Aware That Its
   Representations Are False.

        44.    Canada Goose knows what representations it makes regarding the Products.

        45.    The sources of the fur used in its Products and the trapping methods utilized by its

suppliers are known to Canada Goose.

        46.    Consumers frequently rely on manufacturers, their reputation, and the information

provided on manufacturers’ websites in making purchasing decisions.

        47.    Reasonable consumers lack the information and scientific knowledge necessary to

ascertain the true source, quality, and nature of the ingredients in the Products.

        48.    Reasonable consumers must, and do, rely on Canada Goose to honestly report what

the Products contain and how they are made.

        49.    Reasonable consumers are misled and deceived by Canada Goose to believe that

they are purchasing products that meet strict animal welfare standards.

        50.    Canada Goose made these false, misleading, and deceptive representations, and

omitted the information that would counter them, knowing that consumers would rely upon the

representations in purchasing the Products.

        51.    In making the false, misleading, and deceptive representations at issue, Canada

Goose intended for consumers to purchase the Products when consumers might otherwise purchase

competing products.


   36
     Attitudes Toward and Awareness of Trapping Issues In Connecticut, Indiana and Wisconsin, Responsive
Management (May 2001), https://www.fishwildlife.org/download_file/view/1057/1213.

                                               -14-
                                            COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 15 of 28




         52.    In making the false, misleading, and deceptive representations at issue, Canada

Goose also knew and intended that consumers would pay more for animal products that were

represented as “ethical” and “sustainable,” furthering Canada Goose’s private interest of

increasing sales of its products and decreasing the sales of products that fit consumers’

understanding of ethically sourced products that are truthfully marketed by its competitors.

         53.    Canada Goose has profited enormously from consumers across the United States

based on its falsely marketed products and its carefully orchestrated image.

         54.    The highly successful marketing of Canada Goose jackets—which commonly retail

for over $1,000 each—is widely recognized as the driving force behind the major increase in the

global demand for coyote fur since 2013.37

         55.    Canada Goose deceived and/or is likely to deceive the public by representing the

Products as being “ethical” and “sustainable,” and by claiming that animal welfare is strictly

regulated within its supply chain.

         56.    Consumers cannot discover the true nature of the Products by reading Canada

Goose’s labeling representations. Signage at the point of sale and Canada Goose’s website do not

state anywhere that the Products may contain fur from animals subject to unregulated trapping

practices that are inhumane and unsustainable.

         57.    Discovery of the true source of fur in the Products requires knowledge that is not

available to the average reasonable consumer.




    37
        See Coyote fur is in big demand thanks to popular parkas, CNBC (Feb. 28, 2019, 10:33 AM),
https://www.cnbc.com/2019/02/28/coyote-fur-is-in-big-demand-thanks-to-popular-parkas.html; Michael Hill, All
those fur-trimmed Canada Goose coats: Bad news for coyotes, big money for trappers, Chicago Tribune (Feb. 28,
2019, 8:35 AM), https://www.chicagotribune.com/business/ct-biz-canada-goose-coyote-fur-20190228-story.html.

                                                 -15-
                                              COMPLAINT
         Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 16 of 28




       58.     The supply chain and production process Canada Goose uses for the Products is

known to Canada Goose and its suppliers but has not been disclosed to Plaintiff Lee or other

consumers, despite Canada Goose’s claims regarding its commitment to transparency.

       59.     To this day, Canada Goose continues to conceal and suppress the true nature,

identity, source, and method of production of the fur used in its Products.

       60.     Canada Goose’s concealment tolls the applicable statute of limitations.

       61.     Upon information and belief, Canada Goose has failed to remedy the problems with

the Products, continues to falsely represent that the products are “ethically” and “sustainably”

sourced and that humane trapping practice standards are enforced within Canada Goose’s supply

chain, thus causing future harm to consumers.

       62.     Consumers are at risk of real, immediate, and continuing harm if the Products

continue to be sold as is, represented as “ethical” and “sustainable” and sourced from “strictly

regulated” trappers.

       63.     Defendant has failed to provide adequate relief to purchasers as of the filing of this

complaint.

       64.     Plaintiff Lee contends that the Products were sold pursuant to unfair and

unconscionable trade practices, because the sale of the Products offends public policy and is

immoral, unethical, oppressive, unscrupulous, and caused substantial economic injuries to

consumers.

       65.     Defendant’s statements and other representations convey a series of express and

implied claims and/or omissions that Defendants knows is material to the reasonable consumer in

making a purchasing decision, and that Defendant intended for consumers to rely upon when

choosing to purchase the Products.

                                             -16-
                                          COMPLAINT
          Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 17 of 28




        66.     Accordingly, Plaintiff Lee seeks declaratory relief in the form of an order declaring

Defendant’s conduct to be unlawful, as well as injunctive relief putting an end to Defendant’s

misleading and unfair business practices, including a change to the current Products’

representations, packaging, labels and marketing of the fur Products so that they are no longer

represented as “ethical” and “sustainable” and subject to strict animal welfare regulations.

                                  JURISDICTION AND VENUE

        67.     This Court has personal jurisdiction over the Defendant.

        68.     The principal place of business of Defendant Canada Goose US, Inc. is in New

York City, where Canada Goose maintains its sole U.S. office space.

        69.     Furthermore, Defendant regularly conducts and transacts business in New York,

purposefully avails itself of the laws of New York, markets its Products to consumers in New

York, and distributes its Products to numerous retailers throughout the United States, including in

New York. Venue is proper in this District under 28 U.S.C. § 1391(a). Substantial acts in

furtherance of the alleged improper conduct, including the dissemination of false and misleading

labeling and advertising regarding the nature and quality of the Products and sales of the Products

at issue, occurred within this District.

        70.     Plaintiff Lee is a citizen of California and consents to this Court’s jurisdiction.

        71.     This Court has original subject-matter jurisdiction over this proposed class action

pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the Class Action Fairness Act,

explicitly provides for the original jurisdiction of the federal courts in any class action in which

the proposed plaintiff class comprises at least 100 members, any member of the plaintiff class is a

citizen of a State different from any defendant, and the matter in controversy exceeds the sum of

$5,000,000.00, exclusive of interest and costs. Plaintiff Lee alleges that the total claims of


                                               -17-
                                            COMPLAINT
          Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 18 of 28




individual members of the proposed Class (as defined herein) exceed $5,000,000.00 in the

aggregate, exclusive of interest and costs.

       72.     Venue is proper in this District under 28 U.S.C. § 1391(a). Substantial acts in

furtherance of the alleged improper conduct, including the dissemination of false and misleading

information regarding the nature and/or quality of the Products, occurred within this District.

                                              PARTIES

       73.     Plaintiff George Lee is an individual consumer who is a currently a citizen of

Alameda County, California.

       74.     During the class period, in November of 2017, Plaintiff Lee purchased a large,

black Canada Goose Chateau Parka with coyote fur trim from a Tuckernuck store located at 1053

Wisconsin Avenue, Washington, D.C. 20007. Plaintiff Lee was a resident of Maryland at the time

of purchase.

       75.     Plaintiff Lee, when he entered the Canada Goose authorized retail outlet, saw and

believed the paper hang-tag label representing that all fur included in the Product was “ethical,”

“sustainable,” and sourced from “strictly regulated” trappers in accordance with “humane”

trapping standards. These representations were material to Plaintiff Lee and encouraged him to

make his purchase. Plaintiff Lee relied upon these representations, which as a consumer he had

no reason to doubt.

       76.     Plaintiff Lee would not have purchased the Product if he had known that, contrary

to Canada Goose’s representations, the Product included fur from suppliers permitted to engage

in inhumane and unsustainable trapping practices. Having encountered, and believed, Canada

Goose’s representations that all of the Product’s fur was “ethical” and “sustainable” and that

humane trapping practice standards are “strictly regulated” within Canada Goose’s supply chain,

                                             -18-
                                          COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 19 of 28




Plaintiff Lee neither expected nor anticipated the Product he purchased would contain fur from

suppliers in jurisdictions without regulations governing the slaughter of animals trapped for fur

or the trapping practices used, nor did he expect or anticipate that Canada Goose’s standards for

sourcing fur, even if strictly adhered to, permit trapping practices that, to a reasonable consumer,

would constitute undue harm and neglect.

         77.   Having access to honest information is important to Plaintiff Lee. Plaintiff Lee

would like to be able to purchase clothing items that comport with strict animal welfare and ethical

sourcing representations and to inform his peers of the same. Unfortunately, at this time, because

Canada Goose continues to market its fur products as “ethical” and “sustainable” and continues

to claim that humane trapping practice standards are enforced within Canada Goose’s supply

chain, he is unable to make these purchases or to help his peers make purchasing decisions.

         78.   Upon information and belief, Defendant Canada Goose US, Inc. maintains its U.S.

headquarters in New York City and is responsible for the sale and marketing of the Products in the

U.S.38

         79.   At all times mentioned herein, Defendant was and is engaged in commercial

transactions in New York, the District of Columbia, and throughout the United States.

         80.   Defendant manufactures and/or causes the manufacture of the Products and markets

and distributes the Products in retail outlets in New York and throughout the United States.

                                     CLASS ALLEGATIONS

         81.   Plaintiff Lee brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of himself and all other similarly situated individuals nationwide (the



   38
        CANADA GOOSE US, INC., opencorporates, https://opencorporates.com/companies/us_vt/0307690 (last
visited Nov. 20, 2020).

                                              -19-
                                           COMPLAINT
         Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 20 of 28




“Class”), defined as follows:

               All consumers who purchased the Products within the United States
               during the statute of limitations period and until the date of class
               certification.

       82.      Included in the Class, to the extent necessary, is a subclass of all persons who

purchased Canada Goose’s Products (as defined herein) within the District of Columbia during the

Class Period (the “D.C. Subclass”).

       83.      Excluded from the Class are (1) Defendant, any entity or division in which

Defendant has a controlling interest, and Defendant’s legal representatives, officers, directors,

assigns, and successors; and (2) the judge to whom this case is assigned and the judge’s staff.

       84.      There are substantial questions of law and fact common to all members of the Class

which will predominate over any individual issues. These common questions of law and fact

include, without limitation:

         (a)     Whether Defendant is responsible for the labeling and advertising at issue;

         (b)     Whether the labeling and advertising of the Products was unfair, false, deceptive,
                 fraudulent and/or unlawful;

         (c)     Whether Canada Goose breached a warranty created through the labeling and
                 marketing of its Products; and

         (d)     Whether Canada Goose’s conduct as set forth above injured, and may continue
                 to injure, Plaintiff and Class members.

       85.      Plaintiff Lee’s claims are typical of the claims of the Class. Plaintiff Lee is a

member of a well-defined class of similarly situated persons, and the members of the Class were

similarly affected by Defendant’s conduct and are owed the same relief, as alleged in this

Complaint. Members of the Class are ascertainable from Plaintiff Lee’s description of the class,

Defendant’s records, and records of third parties accessible through discovery.



                                             -20-
                                          COMPLAINT
          Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 21 of 28




       86.     Plaintiff Lee will fairly and adequately protect the interests of the Class and has no

interests which are antagonistic to the claims of the Class. Plaintiff Lee will vigorously pursue the

claims of the Class.

       87.     Plaintiff Lee has retained counsel who are competent and experienced in consumer

protection litigation, including class actions relating to false advertising. Plaintiff Lee’s counsel

have successfully represented plaintiffs in complex class actions and currently represent other

plaintiffs in several similar complex class action litigations involving false advertising.

       88.     A class action provides a fair and efficient method, if not the only method, for

adjudicating this controversy. The substantive claims of Plaintiff Lee and the Class are nearly

identical and will require evidentiary proof of the same kind and application of the same laws.

There is no plain, speedy, or adequate remedy other than by maintenance of this class action.

       89.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because Class members number in the thousands and individual

joinder is impracticable. The expense and burden of individual litigation would make it

impracticable or impossible for proposed Class members to prosecute their claims individually,

and the disposition of this case and as part of a single class action lawsuit will benefit the parties

and greatly reduce the aggregate judicial resources that would be spent if this matter were handled

as hundreds or thousands of separate lawsuits. Trial of Plaintiff Lee’s and the Class members’

claims together is manageable. Unless the Class is certified, Defendant will remain free to continue

to engage in the wrongful conduct alleged herein without consequence.

       90.     No member of the Class has a substantial interest in individually controlling the

prosecution of a separate action.




                                              -21-
                                           COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 22 of 28




         91.   The prerequisites to maintaining a class action for injunctive or equitable relief are

met, as Defendant, by representing that all of the fur products sold by Canada Goose are “ethical”

and “sustainable” and that Canada Goose’s suppliers are “strictly regulated,” despite Defendant’s

failure to prohibit unethical, unsustainable, and inhumane trapping practices within its supply

chain, has acted or refused to act on grounds generally applicable to the Class, thereby making

appropriate final injunctive or equitable relief with respect to the Class as a whole.

         92.   The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

example, one court might enjoin Defendant from performing the challenged acts, whereas another

might not. Additionally, individual actions could be dispositive of the interests of the Class even

where certain Class members are not parties to such actions.

         93.   Defendant’s conduct is generally applicable to the Class as a whole, and Plaintiff

Lee seeks, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s

systematic policies and practices make declaratory relief appropriate with respect to the Class as a

whole.

         94.   Plaintiff Lee knows of no difficulty that will be encountered in the management of

this litigation which would preclude its maintenance of a class action.

                                      CAUSES OF ACTION

                                             COUNT I

                 Violations of the District of Columbia Consumer Protection
                                 Procedures Act (“DC CPPA”)
                        (on Behalf of Plaintiff and the D.C. Subclass)

         95.   Plaintiff Lee incorporates by reference and realleges herein all paragraphs alleged

above.


                                              -22-
                                           COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 23 of 28




         96.    Canada Goose is a “person” and a merchant that provides “goods” within the

meaning of the DC CPPA. See id. § 28-3901(a)(1), (3), (7).

         97.    Canada Goose has falsely and deceptively advertised and marketed the Products as

“ethical” and “sustainable” and sourced from “strictly regulated” fur trappers. In fact, Canada

Goose’s Products are sourced from trappers that use inhumane methods in jurisdictions with little

or no fur-related animal welfare regulation or enforcement

         98.    Thus, Canada Goose has violated the DC CPPA by “represent[ing] that goods . . .

have a source . . . [or] characteristics . . . that they do not have”; “represent[ing] that goods . . . are

of a particular standard, quality, grade, style, or model, if in fact they are of another”;

“misrepresent[ing] as to a material fact which has a tendency to mislead”; “fail[ing] to state a

material fact if such failure tends to mislead”; “us[ing] innuendo or ambiguity as to a material fact,

which has a tendency to mislead”; and “advertis[ing] . . . goods . . . without the intent to sell them

as advertised.” See id. § 28-3904(a), (d), (e), (f), (f-1), (h).

         99.    Plaintiff and the members of the D.C. Subclass therefore have been injured and

have suffered damages in an amount to be proven at trial, including treble damages or $1,500 per

violation, whichever is greater. Id. § 28-3905(k)(2)(A)(i).

                                               COUNT II

                         Violation of State Consumer Protection Statutes
                          (on Behalf of Plaintiff and all Class Members)

         100.   Plaintiff Lee incorporates by reference and realleges herein all paragraphs alleged

above.

         101.   Plaintiff incorporates by reference and reallege herein all paragraphs alleged above.

         102.   Defendant’s unfair, false, misleading, and fraudulent practices in marketing the


                                                -23-
                                             COMPLAINT
         Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 24 of 28




Products, as alleged herein, violate each of the following state consumer protection statutes to the

extent that Defendant’s Products have been marketed in, and purchased by Class members in the

respective state: Ala. Code § 8-19-5(27); Alaska Stat. § 45.50.471(a); Ariz. Rev. Stat. § 44-1522;

Ark. Code § 4-88-107(a), (a)(10); Cal. Civ. Code § 1750, Cal. Bus. & Prof. Code §§17200, 17500,

17580.5; Colo. Rev. Stat. §§ 6-1-105 (e), (g); Conn. Gen. Stat.§ 42-110b(a); Del. Code Ann. tit. 6,

§ 2513(a); Fla. Stat. Ann. § 501.204; Ga. Code § 10-1-393(a); Haw. Rev. Stat. § 480-2(a), (d);

Idaho Code § 48-603(17); 815 Ill. Comp. Stat. Ann. § 505/2; Ind. Code § 24-5-0.5-3(a); Iowa Code

§ 714H.3(1); Kan. Stat. § 50-626(a); Ky. Rev. Stat. § 367.170; La. Rev. Stat. Ann. § 51:1405(A);

Me. Rev. Stat. Ann. tit. 5 § 207; Md. Code Comm. Law § 13-301(1), (3); §13-303; Mass. Gen.

Laws Ch. 93A, § 2(a); Mich. Comp. Laws Ann. § 445.903(1)(s), (bb), (cc); Minn. Stat. §

325F.69(1); Miss. Code § 75-24-5(2)(e),(g); Mo. Rev. Stat. § 407.020(1); Mont. Code § 30-14-

103; Neb. Rev. Stat. § 59-1602; Nev. Rev. Stat. § 598.0915(15); N.H. Rev. Stat. § 358-A:2; N.J.

Stat. Ann. § 56:8-2; N.M. Stat. Ann. §§ 57-12-2(D), 57-12-3; N.Y. Gen. Bus. Law §§ 349, 350;

N.C. Gen. Stat. § 75-1.1(a); N.D. Century Code §§ 51-15-02, 51-15-02.3; Ohio Rev. Code §

1345.02; Okla. Stat. Ann. tit. 15, §§ 753, 752(13); Or. Rev. Stat. § 646.608(1); 73 Pa. Stat. § 201-

2(4); R.I. Gen. Laws §§ 6-13.1-1(6)(xii), (xiii), (xiv), 6-13.1-2; S.C. Code § 39-5-20(a); S.D.

Codified Laws § 37-24-6(1); Tenn. Code § 47-18-104(a); Tex. Bus. & Com. Code §

17.46(b)(2),(3),(5),(7),(24); Utah Code Ann. § 13-11-4(1); Vt. Stat. Ann. tit. 9, § 2453(a); Va.

Code Ann. § 59.1-200(A)(14); Wash. Rev. Code § 19.86.020; W. Va. Code §§ 46A-6-102(7); Wis.

Stat. Ann. § 100.18(1); Wyo. Stat. Ann. § 40-12-105(a)(xv).

       103.    On September 28, 2020 and September 30, 2020, letters were sent on behalf of

Plaintiff to Defendant via certified mail that provided notice of Defendant’s violation of the state




                                             -24-
                                          COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 25 of 28




consumer protection statutes39 set forth above and demanded that within thirty (30) days from

those dates, Defendant correct, repair, replace, or otherwise rectify the unlawful, unfair, false,

and/or deceptive practices complained of herein. The letters also stated that if Defendant refused

to do so, a complaint seeking damages would be filed. Defendant received the letters on behalf of

Plaintiff on October 5, 2020 and October 19, 2020, but it has failed to comply with the letters.

Accordingly, Plaintiff, on behalf of himself and all other members of the Classes, seeks

compensatory damages, punitive damages, injunctive relief, and restitution of any ill-gotten gains

due to Defendant’s acts and practices.

         104.     Defendant violated these statutes by falsely and deceptively labeling the Products

as “ethical” and “sustainable” and as sourced from “strictly regulated” fur trappers and by omitting

material facts.

         105.     Defendant’s deceptive labeling was material to Plaintiff’s and Class members’

decisions to purchase the Products, to purchase as much of them as they did, and to pay the

requested price.

         106.     Defendant acted willfully, wantonly, and with reckless disregard for the truth.

         107.     Plaintiff and the Class members have been injured in that they purchased the

Products, paid the requested price, and received less than what they bargained and/or paid for.

         108.     Plaintiff and Class members are entitled to recover compensatory damages,

restitution, punitive and special damages, treble damages, attorneys’ fees and costs, and other

appropriate injunctive and declaratory relief.




    39
       These letters further provided notice regarding Defendant’s breach of express warranty and unjust enrichment
under the common law of the states where the products are sold.

                                                   -25-
                                                COMPLAINT
          Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 26 of 28




                                           COUNT III

                                 Breach of Express Warranty
                         (on Behalf of Plaintiff and all Class Members)

         109.   Plaintiff Lee incorporates by reference and realleges herein all paragraphs alleged

above.

         110.   Defendant provided Plaintiff and other members of the Class with a written, express

warranty that the Products were “ethical” and “sustainable” and sourced from “strictly regulated”

fur trappers.

         111.   These affirmations of fact or promises by Canada Goose relate to the goods and

became part of the basis of the bargain.

         112.   Plaintiff and members of the Class purchased Canada Goose’s Products believing

them to conform to the express warranties.

         113.   Canada Goose breached these warranties, resulting in damages to Plaintiff and

other members of the Class, who bought Canada Goose’s Products but did not receive the goods

as warranted.

         114.   As a proximate result of the breach of warranties by Defendant, Plaintiff and the

other members of the Class did not receive goods as warranted. Moreover, had Plaintiff and the

Class members known the true facts, they would not have purchased Canada Goose’s Products, or

would have purchased Canada Goose’s Products on different terms, or would have purchased

fewer of Canada Goose’s Products.

         115.   Plaintiff and the members of the Class therefore have been injured and have suffered

damages in an amount to be proven at trial.




                                              -26-
                                           COMPLAINT
           Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 27 of 28




                                              COUNT IV

                                         Unjust Enrichment
                 (In the alternative, on Behalf of Plaintiff and all Class Members)

         116.    Plaintiff Lee incorporates by reference and realleges herein all paragraphs alleged

above.

         117.    As the intended, direct, and proximate result of Defendant’s conduct, Defendant

has been unjustly enriched through sales of Canada Goose’s Products at the expense of Plaintiff

and the Class members.

         118.    Under the circumstances, it would be against equity and good conscience to permit

Defendant to retain the ill-gotten benefits that it received from Plaintiff and the Class members, in

light of the fact that the Products they purchased were not what Defendant represented them to be.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Lee respectfully requests that the Court enter judgment in his
favor and in favor of the Class as follows:
         A.     An order certifying the proposed Class and Subclass; appointing Plaintiff Lee as
representative of the Class and Subclass; and appointing Plaintiff Lee’s undersigned counsel as
class counsel for the Class and Subclass;

         B.     A declaration that Defendant is financially responsible for notifying Class members
of the pendency of this suit;
         C.     An order requiring proper, complete, and accurate representation, packaging, and
labeling of the Products;
         D.     An order enjoining Defendant’s unlawful and deceptive acts and practices and
requiring that Defendant remove and refrain from making representations on the Products’
packaging, labeling, or elsewhere that the Products are ethically sourced and that humane trapping
practice standards are enforced within Canada Goose’s supply chain;

                                               -27-
                                            COMPLAINT
            Case 1:20-cv-09809-VM Document 1 Filed 11/20/20 Page 28 of 28




       E.     Monetary damages, injunctive relief, and statutory damages in the maximum amount

provided by law, including monetary damages for Plaintiff and members of the D.C. Subclass
pursuant to D.C. Code § 28-3905(k)(2)(A)(i);
       F.     Punitive damages in accordance with proof and in an amount consistent with
applicable precedent;
       G.     An order awarding Plaintiff Lee and the other Class members the reasonable costs
and expenses of suit, including their attorneys’ fees; and
       H.     Any further relief that the Court may deem appropriate.

                                  JURY TRIAL DEMANDED
       Plaintiff Lee hereby demands a trial by jury.


DATED: November 20, 2020
                                              RICHMAN LAW GROUP



                                              ______________________________
                                              Kim E. Richman
                                              Jay Shooster
                                              1 Bridge Street, Suite 83
                                              Irvington, NY 10533
                                              (718) 705-4579 (phone)
                                              (718) 228-8522 (fax)
                                              krichman@richmanlawgroup.com
                                              jshooster@richmanlawgroup.com

                                              Counsel for Plaintiff




                                             -28-
                                          COMPLAINT
